February 22, 2010 Karl Hiller, Branch Chief Joanna Lam, Staff Accountant Ken Schuler, Mining Engineer United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549-7010 Fax: 202-772-9368 Staff letters, dated September 24, 2009, November 20, 2009, December 18, 2009, and February 2, 2010 This letter and the accompanying marked copy of Global Gold Corp.'s (the "Company" or "Global Gold") Report on Form 10-K/A for the year ending December31,2008 (the "Amendment") filed on February 20, 2010 amending the Company’s report on Form 10-K for the year ended December 31, 2008 (the "Original Filing") respond to the Staff letters, dated September 24, 2009, November 20, 2009, December 18, 2009, and February 2, 2010 (collectively, "the Letters", and individually identified by the date thereof) as supplemented by various conversations among the Staff and the officers of the Company.The responses set forth below are identified by the specific comment numbers contained in the letters. September 24, 2009 Letter: Comment No. 1:As discussed with the Staff and as reflected by the audit opinion contained in the Amendment, the scope of the audit reported on has been detailed and limited and the cumulative columns or years have been clearly marked "unaudited". Comment No. 2:As marked in the Consolidated Balance Sheets, the "Additional Paid In Capital" and "Accumulated Other Comprehensive Income" have been adjusted to reflect the same measures as set forth in the changes in Stockholders' Equity.See pages F-2 and F-6 of the Financial Statements in the amendment. Comment No. 3:We have conformed the "Gains On Sales of Investments" for 2007 and for the cumulative period.See pages F-7. Comment No. 4:We have amended and retitled “foreign currency translation adjustments” and “unrealized gains arising during the year” to "Other Comprehensive Income" for the years 2007 and 2008 in the Consolidated Statements of Operations and Comprehensive Loss and the Comprehensive Income table and conformed the amounts to be consistent with the Consolidated Statement of Changes in Stockholders' Equity.See pages 15, F-3 and F-10. Global
